Opinion by
Henderson, J.,
The plaintiff’s bill raises the question whether the lot and building owned by the plaintiff and used as a central station is essential to the prosecution of its corporate business and therefore exempt from local taxation. That it is a quasi public corporation and therefore not liable to taxation for local purposes is not disputed. The appellants’ contention is that its building is not indispensable and is therefore taxable. The policy of the commonwealth is well settled that the real estate of such corporations is not taxable as such under the statutes subjecting land to taxation; that part of the property of such corporations is reached for purposes of taxation by including its estimated value in the assessment of its capital stock. *462The learned judge of the court below in a careful review of the evidence decided that the real estate in question was essential and necessary to the efficient and proper performance of its public service by the plaintiff, and this conclusion is justified by the evidence. It may be that in a sense the real estate is not essential and necessary to the prosecution of the company’s business, but this might be said of most of the real estate of all public service corporations. It is conceivable that it would be possible to lease land for stations and freight houses, for repair shops and other similar purposes. But the necessity is not an absolute one; it is a reasonable necessity taking into consideration the character of the service rendered by the corporation. It is clear that it would be impracticable for the plaintiff to carry on the business which is shown to be under its management and control at Harrisburg without a suitable building specially adapted to its uses, and as its work is of a continuing character and includes underground connections through the city and a very extensive system of wires radiating fi;om the central station it is not a forced construction of the meaning of words to say that such building is essential and necessary to the proper discharge of the duties of the corporation to the public. A house in which to do business is just as necessary as the wires over which communications are made. It will not do to say therefore that if such a corporation could rent a house which would answer its purposes in some degree the holding of real estate for its corporate operation is not necessary. Another position taken by the appellants is that the decree cannot be sustained for the reason that a part of the real estate is not occupied by the defendant but is leased to a tenant and therefore not within the exemption. The assessment was on a lot and building as a single subject of taxation. It was shown that another corporation leased a room amounting to one-seventh of the building, which portion the learned trial judge held liable to be taxed, and for the purpose of arriving at the amount of tax due from the plaintiff the part *463occupied by the tenant was held to be one-seventh of the whole. The appellants contend that there is no authority for an apportionment and that the remedy of the plaintiff was by appeal from an overassessment. The plaintiff’s contention was that the whole building was exempt from taxation and if so the assessors were without authority to impose the tax, in which case a bill in equity is a proper remedy. Where the power to tax is clear or is made apparent on the face of the bill the remedy of the owner is by appeal and not by a proceeding in equity. No provision is made in any statute for the apportionment of taxes, but it was decided in Y. M. C. A. v. Donohugh, 7 W. N. C. 208, in a case in Philadelphia, that payment might be made on a division of the property according to value. Of this decision it was said in Philadelphia v. Barber, 160 Pa. 123, that such a division was sustained in that case upon grounds of equity and the broad intent of the statute and had been received with general acquiescence. In the case before us this could be done with entire justice to all parties because of the evidence bearing on the proportions of the property occupied by the owner and the tenant, and as neither of them is complaining we see no reason why this should not be considered a distinctly just and equitable apportionment. It would profit nothing to remit the parties to an appeal under the statute, and on the facts of this case we think full justice is done by the action of the court below.
The decree is affirmed.